In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00211-CR



             LYDIA METCALF, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 123rd District Court
                Panola County, Texas
            Trial Court No. 2015-C-0290




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER

           Lydia Metcalf was convicted in Panola County of sexual assault and was sentenced to three

years’ confinement. In an opinion issued October 16, 2018, we reversed the judgment of

conviction and rendered a judgment of acquittal.

           On October 19, 2018, Metcalf filed a motion pursuant to Article 44.04(h) of the Texas

Code of Criminal Procedure asking this Court to set bail pending final determination of her appeal.

See TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West 2018). Because Metcalf’s motion was filed

prior to the filing of a petition for discretionary review, this Court has jurisdiction to set the amount

of bail.

           It appears to this Court that the motion should be granted. Considering the nature of the

crime, the sentence imposed, the level of pretrial bond set below, and other relevant factors, we

set bail at $15,000.00. As required by Article 44.04(h) of the Texas Code of Criminal Procedure,

if a surety bond is posted, the sureties on the bond must be approved by the trial court.

           IT IS SO ORDERED.

                                                        BY THE COURT

Date: November 1, 2018




                                                   2